 


109 HR 4998 IH: Disaster Assistance Employment and Reemployment Rights Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4998 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Schwartz of Pennsylvania (for herself, Mr. Engel, Mr. Jefferson, Mr. Honda, Mr. Brown of Ohio, Mr. Inslee, Mr. Ortiz, Mr. Bishop of New York, Mr. Kanjorski, Mr. Murtha, Mr. Holden, Mr. Fattah, Mr. Brady of Pennsylvania, Mr. Butterfield, Mr. Thompson of Mississippi, Mr. Farr, Mr. Wu, Mr. Pascrell, Mr. Stupak, Mr. Kucinich, Mr. Stark, Mrs. McCarthy, Ms. Linda T. Sánchez of California, and Mr. Meehan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to protect disaster assistance employee reservists when activated by the Federal Emergency Management Agency for work at a specific disaster site from termination or demotion in their places of employment. 
 
 
1.Short titleThis Act may be cited as the Disaster Assistance Employment and Reemployment Rights Act of 2006. 
2.Employment protections for disaster assistance employee reservistsSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following: 
 
(c)Employment protections for disaster assistance employee reservists 
(1)Termination prohibitedNo person may be terminated, demoted, or in any other manner discriminated against in the terms and conditions of employment because the employee, when activated by the Federal Emergency Management Agency for work at a specific disaster site as a disaster assistance employee reservist, is absent from or late to his or her employment. 
(2)LimitationParagraph (1) shall not apply if such person is absent from his or her employment for the purposes described in paragraph (1) for a period of more than 90 days per calendar year. 
(3)Withholding of payAn employer may charge, against the employee’s regular pay, any time that an employee loses from employment because of the employee’s activation as a disaster assistance employee reservist. 
(4)CertificationThe employer may request the employee to provide the employer with a written verification from the Federal Emergency Management Agency that the employee was activated as a disaster assistance employee reservist and stating the time and dates of such activation.  
(5)Reasonable notice requiredAn employee who may be absent from or late to his or her employment due to activation as a disaster assistance employee reservist shall make a reasonable effort to notify his or her employer that he or she may be absent or late and shall continue to provide such reasonable notifications over the course of his or her absence.  
(6)Right of action 
(A)Right of actionA person who has been terminated, demoted, or in any other manner discriminated against in the terms and conditions of employment in violation of this subsection may bring, in a district court of the United States of appropriate jurisdiction, a civil action against his or her employer who violated this subsection. 
(B)DamagesThe employee may seek reinstatement to his or her former position, payment of back wages, reinstatement of fringe benefits, and, where seniority rights are granted, reinstatement of seniority rights. 
(C)LimitationThe employee must commence such an action within 1 year after the date of the violation of this subsection. 
(7)Disaster assistance employee reservist definedIn this subsection, the term disaster assistance employee reservist means a person appointed by the Federal Emergency Management Agency under subsection (b)(1) to serve as a reservist. Reservists are carried on the personnel rolls of the Federal Emergency Management Agency for a specified period and may be activated to perform disaster assistance program work when the need arises.. 
 
